—Judgment of the Court of Claims of the State of New York (Alan Marin, J.), entered on or about August 31, 1998, which, after a trial on the issue of liability, granted defendant’s motion to dismiss the claim, unanimously affirmed, without costs.
The court properly dismissed this claim brought by a police officer pursuant to General Municipal Law § 205-e, alleging violations of sections 27-127 and 27-128 of the Administrative Code of the City of New York. There was no evidence supporting an inference that defendant had any notice of the accumulation of water on the stairs where claimant allegedly slipped (compare, Lusenskas v Axelrod, 183 AD2d 244, 248, appeal dismissed 81 NY2d 300). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.